Exhibit 10.6

 

ASSIGNMENT OF AND AMENDMENT TO

GUARANTY AGREEMENT

 

THIS ASSIGNMENT OF AND AMENDMENT TO GUARANTY AGREEMENT (the “Assignment”), is
made on June 29, 2018, by and among BANK OF MONTREAL (“Assignor”), BMO HARRIS
BANK N.A. (“Assignee”), and MILL-LOG EQUIPMENT CO., INC., an Oregon corporation
(“Guarantor”).

 

RECITALS:

 

A.     Pursuant to the Credit Agreement, dated April 22, 2016, by and among Twin
Disc, Incorporated, a Wisconsin corporation (“Borrower”), Assignor and the
lenders party thereto (the “2016 Credit Agreement”), Guarantor delivered that
certain Guaranty Agreement, dated as of April 22, 2016 (the “Guaranty”), in
favor of Assignor, a copy of which is attached hereto as Exhibit A;

 

B.      Contemporaneously herewith, Assignee will refinance the credit
facilities extended by Assignor to Borrower under the 2016 Credit Agreement, and
finance additional credit facilities, pursuant to that certain Credit Agreement,
dated as of the date hereof, by and between Assignee and Borrower (the “2018
Credit Agreement”), and such credit and other financial accommodations to
Borrower will benefit Guarantor;

 

C.     Assignor now desires to assign its rights and obligations as Bank under
the Guaranty to Assignee, and Assignee desires to accept such assignment; and

 

D.     The parties hereto also desire to amend the Guaranty on the terms and
conditions provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated herein and made a part hereof, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT:

 

1.     Assignment and Assumption.

 

(a)     Assignor hereby assigns to Assignee, and Assignee hereby assumes from
Assignor, all of Assignor’s rights and obligations as Bank under the Guaranty.
The assignment set forth in this Section 1(a) shall be without recourse to or
representation or warranty (except as expressly provided in this Assignment, in
the other documents executed in connection with this Assignment, or in the
Guaranty, as assigned and amended) by Assignor.

 

(b)     Assignee shall become and be a party to the Guaranty and succeed to all
of the rights and be obligated to perform all of the obligations of Bank under
the Guaranty.

 

(c)     In conjunction with the assignment hereunder, Assignor shall transfer
and deliver to Assignee any and all Collateral, and/or evidence thereof, in
Assignor’s possession. Until such time as the Collateral in Assignor’s
possession is transferred to Assignee, Assignor shall hold such Collateral for
the benefit of the Assignee.

 

 

--------------------------------------------------------------------------------

 

 

2.     Amendments. The Guaranty is hereby amended as follows:

 

(a)     Bank. The definition of “Bank” in the Guaranty is hereby amended and
restated to mean “BMO Harris Bank N.A., a national banking association.”

 

3.     No Termination. The parties hereto acknowledge and agree that
notwithstanding any terms or conditions contained in the Guaranty to the
contrary, neither this Assignment, nor any other assignment, amendment or
restatement of any other Loan Document (as defined in the 2016 Credit
Agreement), shall trigger a termination of the Guaranty.

 

4.     No Novation. It is the intention of the parties hereto that this
Assignment not constitute a novation of the obligations under the Guaranty and
that, from and after the date hereof, the Guaranty shall be amended hereby and
all references herein to “hereunder,” “hereof,” or words of like import and all
references in any Loan Documents or any documents entered into in connection
therewith to the “Guaranty” or words of like import shall mean and be a
reference to the Guaranty as assigned and amended hereby as and as hereafter
amended, supplemented, restated or renewed.

 

5.     Ratification. As hereby assigned and amended, the Guaranty and all
representations and warranties provided therein are hereby ratified, approved
and confirmed in all respects.

 

6.     Conflict. In the event of a conflict between the terms and conditions of
this Assignment and the terms and conditions of the Guaranty, the terms and
conditions of this Assignment shall control.

 

7.     Counterparts. This Assignment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

8.     Capitalized Terms. Capitalized terms used but not otherwise defined in
this Assignment shall have the definitions given said terms in the Guaranty.

 

 

[Signatures on following page]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the date first above written.

 

 

ASSIGNOR:

 

BANK OF MONTREAL

 

 

By: _________________________________

Name:

Title:

 

 

ASSIGNEE:

 

BMO HARRIS BANK N.A.

 

 

By:__________________________________

Mark Czarnecki, Senior Vice President

 

 

 

DEBTOR:

 

MILL-LOG EQUIPMENT CO., INC.

 

 

By: ________________________________

Dennis D. Hoff, President

 

 

Signature Page to Assignment of and Amendment to Guaranty Agreement

--------------------------------------------------------------------------------

 

 

Exhibit A

Copy of Guaranty Agreement

 

See attached.

 

Exhibit A to Assignment of and Amendment to Guaranty Agreemen

--------------------------------------------------------------------------------

 

 

GUARANTY AGREEMENT

 

FOR VALUE RECEIVED and in consideration of advances made or to be made, or
credit given or to be given, or other financial accommodation afforded or to be
afforded to TWIN DISC, INCORPORATED, a Wisconsin corporation (hereinafter
designated as “Debtor”), by BANK OF MONTREAL, a Canadian chartered bank acting
through its Chicago branch (hereinafter called the “Bank”), from time to time,
the undersigned hereby guarantees the full and prompt payment to the Bank or any
affiliate of the Bank at maturity and at all times thereafter of any and all
indebtedness, obligations and liabilities of every kind and nature of the Debtor
to the Bank or such affiliate, howsoever evidenced, whether now existing or
hereafter created or arising, whether direct or indirect, absolute or
contingent, joint or several, or joint and several and howsoever owned, held or
acquired, whether through discount, overdraft, purchase, direct loan or as
collateral, or otherwise (hereinafter all such indebtedness, obligations and
liabilities being collectively referred to as the “Indebtedness”); and the
undersigned further agrees to pay all expenses, legal and/or otherwise
(including court costs and attorneys’ fees), paid or incurred by the Bank or any
affiliate of the Bank in endeavoring to collect the Indebtedness, or any part
thereof, and in enforcing this guaranty in any litigation, bankruptcy or
insolvency proceeding or otherwise.

 

Notwithstanding the foregoing, the term “Indebtedness” shall not include, and
the undersigned does not hereby guaranty the payment of, Excluded Swap
Obligations. For purposes of this guaranty:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Excluded Swap Obligation” means any Swap Obligation of the Borrower if, and to
the extent that, all or a portion of the guarantee of the undersigned of such
Swap Obligation is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
undersigned’s failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity Exchange Act at the time this guaranty
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee is or becomes illegal.

 

“Swap Obligation” means any obligation of the Borrower to pay or perform under
any agreement, contract or transaction that constitutes a "swap" within the
meaning of Section 1a(47) of the Commodity Exchange Act.

 

This guaranty is a continuing, absolute and unconditional guaranty, and shall
remain in full force and effect until written notice of its discontinuance shall
be actually received by the Bank, and also until any and all of the Indebtedness
created, existing or committed to before receipt of such notice shall be fully
paid. The liability of the undersigned hereunder shall in no way be affected or
impaired by (and the Bank is hereby expressly authorized to make from time to
time, without notice to anyone) any sale, pledge, surrender, compromise,
settlement, release, renewal, extension, indulgence, alteration, substitution,
exchange, change in, modification or other disposition of any of the
Indebtedness, either express or implied, or of any contract or contracts
evidencing any thereof, or of any security or collateral therefor. The liability
of the undersigned hereunder shall also in no way be affected or impaired by any
acceptance by the Bank of any security for or other guarantors upon any of the
Indebtedness, or by any failure, neglect or omission on the part of the Bank to
realize upon or protect any of the Indebtedness, or any collateral or security
or other guaranty therefor, or to exercise any lien upon or right of
appropriation of any moneys, credits or property of the Debtor possessed by the
Bank toward the liquidation of the Indebtedness, or by any application of
payments or credits thereon. The Bank shall have the exclusive right to
determine how, when and what application of payments and credits, if any, shall
be made on the Indebtedness, or any part thereof. In order to hold the
undersigned liable hereunder, there shall be no obligation on the part of the
Bank, at any time, to resort for payment to the Debtor or to any other guaranty,
or to any other person or corporation, their properties or estate, or resort to
any collateral, security, property, liens or other rights or remedies whatsoever
and the Bank shall have the right to enforce this guaranty irrespective of
whether or not other proceedings or steps are pending seeking resort to or
realization upon or from any of the foregoing.

 

Exhibit A to Assignment of and Amendment to Guaranty Agreement

--------------------------------------------------------------------------------

 

 

All diligence in collection or protection, and all presentment, demand, protest
and/or notice, as to any and everyone, whether or not the Debtor or the
undersigned or others, of dishonor and of default and of non-payment and of the
creation and existence of any and all of the Indebtedness, and of any security
and collateral therefor, and of the acceptance of this guaranty, and of any and
all extensions of credit and indulgence, are expressly waived.

 

The undersigned hereby irrevocably waives any claim or other rights which it may
now or hereafter acquire against the Debtor that arise from the existence,
payment, performance or enforcement of the undersigned’s obligations under this
guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Bank against the Debtor whether or not
such claim, remedy or right arises in equity, or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Debtor directly or indirectly, in cash or other property or by set-off or in any
other manner, payment or security on account of such claim or other rights.

 

In the case of the dissolution, liquidation, or insolvency (howsoever evidenced)
of, or the institution of bankruptcy or receivership proceedings against the
Debtor or the undersigned, all of the Indebtedness then existing shall, at the
option of the Bank, immediately become due and accrued and payable from the
undersigned. All dividends or other payments received from the Debtor, or on
account of the Debtor from whatsoever source, shall be taken and applied as
payment in gross, and this guaranty shall apply to and secure any ultimate
balance that shall remain owing to the Bank.

 

The Bank may, without any notice whatsoever to anyone, sell, assign, or transfer
all of the Indebtedness, or any part thereof, or grant participations therein,
and in that event each and every immediate and successive assignee, transferee,
or holder of or participant in all or any part of the Indebtedness, shall have
the right to enforce this guaranty, by suit or otherwise, for the benefit of
such assignee, transferee, holder or participant, as fully as if such assignee,
transferee, holder or participant were herein by name specifically given such
rights, powers and benefits; but the Bank shall have an unimpaired right to
enforce this guaranty for the benefit of the Bank or any such participant, as to
such of the Indebtedness that it has not sold, assigned or transferred.

 

 

--------------------------------------------------------------------------------

 

 

If any payment applied by the Bank to the Indebtedness is thereafter set aside,
recovered, rescinded or required to be returned for any reason (including,
without limitation, the bankruptcy, insolvency or reorganization of the Debtor
or any other obligor), the Indebtedness to which such payment was applied shall
for the purposes of this guaranty be deemed to have continued in existence,
notwithstanding such application, and this guaranty shall be enforceable as to
such of the Indebtedness as fully as if such application had never been made.

 

This guaranty shall be governed by and construed according to the laws of the
State of Wisconsin, in which State it shall be performed by the undersigned. All
payments to be made by the undersigned hereunder shall be made in the same
currency and funds in which the Indebtedness of the Debtor is payable at the
principal office of Bank of Montreal at 111 W. Monroe Street, Chicago, IL
60603-4095 (or at such other place for the account of the Bank as it may from
time to time specify to the undersigned) in immediately available and freely
transferable funds at the place of payment, all such payments to be paid without
setoff, counterclaim or reduction and without deduction for, and free from, any
and all present or future taxes, levies, imposts, duties, fees, charges,
deductions, withholding or liabilities with respect thereto or any restrictions
or conditions of any nature. If the undersigned is required by law to make any
deduction or withholding on account of any tax or other withholding or deduction
from any sum payable by the undersigned hereunder, the undersigned shall pay any
such tax or other withholding or deduction and shall pay such additional amount
necessary to ensure that, after making any payment, deduction or withholding,
the Bank shall receive and retain (free of any liability in respect of any
payment, deduction or withholding) a net sum equal to what it would have
received and so retained hereunder had no such deduction, withholding or payment
been required to have been made.

 

The payment by the undersigned of any amount or amounts due the Bank hereunder
shall be made in the same currency (the “relevant currency”) and funds in which
the underlying Indebtedness of the Debtor are payable. To the fullest extent
permitted by law, the obligation of the undersigned in respect of any amount due
in the relevant currency under this guaranty shall, notwithstanding any payment
in any other currency (whether pursuant to a judgment or otherwise), be
discharged only to the extent of the amount in the relevant currency that the
Bank may, in accordance with normal banking procedures, purchase with the sum
paid in such other currency (after any premium and costs of exchange) on the
business day immediately following the day on which the Bank receives such
payment. If the amount in the relevant currency that may be so purchased for any
reason falls short of the amount originally due, the undersigned shall pay such
additional amounts, in the relevant currency, as may be necessary to compensate
for the shortfall. Any obligations of the undersigned not discharged by such
payment shall, to the fullest extent permitted by applicable law, be due as a
separate and independent obligation and, until discharged as provided herein,
shall continue in full force and effect.

 

The undersigned waives any and all defenses, claims and discharges of the
Borrower, or any other obligor, pertaining to the Indebtedness, except the
defense of discharge by payment in full. Without limiting the generality of the
foregoing, the undersigned will not assert, plead or enforce against the Bank
any defense of waiver, release, discharge in bankruptcy, statute of limitations,
res judicata, statute of frauds, anti-deficiency statute, fraud, incapacity,
minority, usury, illegality or unenforceability which may be available to the
Debtor or any other person liable in respect of any of the Indebtedness, or any
setoff available against the Bank to the Debtor or any such other person,
whether or not on account of a related transaction. The undersigned agrees that
the undersigned shall be and remain liable for any deficiency remaining after
foreclosure of any mortgage or security interest securing the Indebtedness,
whether or not the liability of the Debtor or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision.

 

 

--------------------------------------------------------------------------------

 

 

The undersigned hereby irrevocably submits to the non-exclusive jurisdiction of
any State of Wisconsin court or the United States District Court for the Eastern
District of Wisconsin for the adjudication of any matter arising out of or
relating to this guaranty. Nothing contained herein shall affect the right of
the Bank to bring any proceeding hereunder in any jurisdiction where the
undersigned may be amenable to suit. The undersigned hereby waives any objection
to any action or proceeding in any Wisconsin court or the United States District
Court for the Eastern District of Wisconsin on the grounds of venue or any claim
that any State of Wisconsin court or the United States District Court for the
Eastern District of Wisconsin is an inconvenient forum.

 

Notwithstanding anything in this Guaranty to the contrary, the right of recovery
against the undersigned under this Guaranty shall not exceed $1.00 less than the
lowest amount which would render the undersigned’s obligations under this
Guaranty void or voidable under applicable law, including fraudulent conveyance
law.

 

Any invalidity or unenforceability of any provision or application of this
guaranty shall not affect other lawful provisions and applications hereof, and
to this end the provisions of this guaranty are declared to be severable. This
guaranty may not be waived, amended, released or otherwise changed except by a
writing signed by the Bank.

 

All notices or other communications given hereunder by the Bank to the
undersigned shall be addressed to the undersigned at 1328 Racine Street, Racine,
Wisconsin 53403, Attention: Chief Financial Officer of Twin Disc, Incorporated
or to such other address as the undersigned shall designate by notice in writing
to the Bank. Any such notice or other communication shall be effective only upon
receipt thereof by the undersigned.

 

This guaranty and every part thereof shall be binding upon the undersigned, and
upon the heirs, legal representatives, successors and assigns of the
undersigned, and shall inure to the benefit of the Bank, its successors, legal
representatives and assigns. The undersigned waives notice of the Bank’s
acceptance hereof.

 

[The remainder of this page is intentionally left blank with a signature page to
follow.]

 

 

--------------------------------------------------------------------------------

 

 

Signed and delivered by the undersigned, this 22nd day of April, 2016.

 

MILL-LOG EQUIPMENT CO., INC.

 

By:                                                                   

Name: Dennis Hoff

Title: President

 

 

 

 

 

 

 

 

 

Exhibit A to Assignment of and Amendment to Guaranty Agreement